Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

GENAISSANCE PHARMACEUTICALS, INC.

Five Science Park

New Haven, Connecticut 06511

 

Ladies & Gentlemen:

 

The undersigned,                                       (the “Investor”), hereby
confirms its agreement with you as follows:

 

1.                                       This Securities Purchase Agreement (the
“Agreement”) is made effective as of November 18, 2004 between Genaissance
Pharmaceuticals, Inc., a  Delaware corporation (the “Company”), and the
Investor.

 

2.                                       The Company has authorized, subject to
adjustment by the Company’s Board of Directors, the issuance and sale of up to
(a) approximately $6.0 million worth of shares of common stock of the Company,
$0.001 par value per share (the “Common Stock”), and (b) related common stock
purchase warrants, a form of which is attached hereto as Exhibit A, to certain
investors in a private placement (the “Offering”).  The shares of Common Stock
being acquired under this Agreement and by Other Investors (as hereinafter
defined) are referred to herein as the “Shares.”  The warrants to purchase
shares of Common Stock being acquired under this Agreement and by Other
Investors (as hereinafter defined) are collectively referred to herein as the
“Warrants.”   The Shares and Warrants being acquired under this Agreement and by
Other Investors are collectively referred to herein as the “Securities.”  The
shares of Common Stock issuable upon exercise of the Warrants being acquired
under this Agreement any by Other Investors are collectively referred to herein
as to “Warrant Shares.”

 

3.                                       The Company and the Investor agree that
the Investor will purchase from the Company, and the Company will issue and sell
to the Investor,                         Shares, together with a Warrant to
purchase        Warrant Shares, pursuant to the Terms and Conditions for
Purchase of Securities attached hereto as Annex I and incorporated herein by
reference as if fully set forth herein.  The aggregate purchase price to be paid
to the Company by the Investor for the Securities to be purchased pursuant to
this Agreement shall be $                        (the “Purchase Price”).  Unless
otherwise requested by the Investor, the Warrants and the certificates
representing the Shares and the Warrant Shares will be registered in the
Investor’s name and address as set forth below.

 

4.                                       The Investor represents that, except as
set forth below, (a) it has had no position, office or other material
relationship within the past three years with the Company or its affiliates, (b)
neither it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company and (c) it has no direct or indirect affiliation or association with any
NASD member.  Exceptions:

 

 

(If no exceptions, write “none.”  If left blank, response will be deemed to be
“none.”)

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Number of Shares:

 

Purchase price per Share:

 

Total purchase price:

 

 

 

 

“INVESTOR”

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

Tax ID No.:

 

 

Contact name:

 

 

Telephone:

 

 

Facsimile:

 

 

Name in which shares should be registered

 

(if different):

 

 

AGREED AND ACCEPTED:

 

 

 

GENAISSANCE PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

Ben D. Kaplan

 

Senior Vice President and

 

Chief Financial Officer

 

 

 

Signature Page to Securities Purchase Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1.                                       Authorization and Sale of the
Securities.  Subject to the terms and conditions of the Agreements (as
hereinafter defined), the Company has authorized the issuance and sale of up to
approximately $6.0 million worth of Shares, together with associated Warrants. 
The Company reserves the right to increase or decrease this number.

 

2.                                       Agreement to Sell and Purchase the
Securities; Subscription Date.

 

2.1                                 At the Closing (as defined in Section 3),
the Company will sell to the Investor, and the Investor will purchase from the
Company, upon the terms and conditions hereinafter set forth, the number of
Shares and Warrants set forth on the cover page hereto for the Purchase Price
set forth on such cover page.

 

2.2                                 The Company proposes to enter into this same
form of Securities Purchase Agreement with certain other investors (the “Other
Investors”), and the Company expects to complete sales of Shares and Warrants to
them.  The Investor and the Other Investors are hereinafter sometimes
collectively referred to as the “Investors.” This Agreement and the Warrant
executed by the Company and delivered to the Investor, together with the
securities purchase agreements and warrants pursuant to which the Other
Investors are acquiring Securities are hereinafter sometimes collectively
referred to as the “Agreements.”  This Agreement will be effective as of the
date the Company countersigns the cover page hereto (the “Subscription Date”),
but in no event shall the Subscription Date be later than November 19, 2004. 
The Company may accept executed Agreements from Investors for the purchase of
Securities commencing upon the date on which the Company provides the Investors
with the proposed purchase price per Share and concluding upon the Subscription
Date and the Company will notify Legg Mason Wood Walker, Incorporated (in its
capacity as placement agent for the Securities, the “Placement Agent”) in
writing on the Subscription Date that it will no longer accept Agreements for
the purchase of Securities in the Offering.  Each Investor must complete a
Securities Purchase Agreement, a Securities Certificate Questionnaire (in the
form attached as Exhibit B hereto) and an Investor Questionnaire (in the form
attached as Exhibit C hereto) in order to purchase Securities in the Offering.

 

2.3                                 The Investor acknowledges that the Company
intends to pay to the Placement Agent a fee in respect of the sale of Securities
to the Investor.

 

3.                                       Delivery of the Securities at Closing. 
The completion of the purchase and sale of the Securities (the “Closing”) is
expected to occur on the business day after the Subscription Date (the “Closing
Date”) (or upon such earlier date as the Company and the Investors shall agree),
but shall occur not later than November 23, 2004 (the “Outside Date”), at the
offices of the Company’s counsel.  At the Closing, the Company shall deliver to
the Investor (a) one or more stock certificates representing the number of
Shares set forth on the cover page hereto and (b) one or more Warrants
evidencing the right to purchase the number of Warrant Shares set forth on the
cover page hereto at an exercise price set forth therein, each such certificate
and

 

A-1

--------------------------------------------------------------------------------


 

warrant to be registered in the name of the Investor or, if so indicated on the
cover page hereto, in the name of a nominee designated by the Investor.

 

The Company’s obligation to issue the Securities to the Investor shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) prior receipt of an executed copy of this Agreement; (b)
receipt by the Company of a certified or official bank check or wire transfer of
funds in the full amount of the purchase price for the Securities being
purchased hereunder as set forth on the cover page hereto; (c) completion of the
purchases and sales under the Agreements with the Other Investors such that a
minimum of $4.0 million worth of Securities are sold pursuant to the
Agreements;  (d) the accuracy of the representations and warranties made by the
Investors and the fulfillment of those undertakings of the Investors to be
fulfilled prior to the Closing; and (e) the absence of any order, writ,
injunction, judgment or decree that questions the validity of the Agreements or
the right of the Company or any  Investor to enter into such Agreements or to
consummate the transactions contemplated hereby and thereby.

 

The Investor’s obligation to purchase the Securities shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(a) receipt by the Investor or its authorized agent of one or more stock
certificates representing the number of Shares set forth on the cover page
hereto; (b) receipt by the Investor of one or more Warrants evidencing the right
to purchase the number of Warrant Shares set forth on the cover page hereto at
an exercise price set forth therein, (c) receipt by the Investor of an opinion
letter, dated as of the Closing Date, from Wilmer Cutler Pickering Hale and Dorr
LLP, counsel to the Company, in form attached as Exhibit D hereto; (d) the
accuracy of the representations and warranties made by the Company and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing; (e) on the Closing Date, no legal action, suit or proceeding shall be
pending or threatened which seeks to restrain or prohibit the transactions
contemplated by the Agreements; (f) the Company shall have delivered to the
Investors its certificate, dated the Closing Date, duly executed by its Chief
Executive Officer to the effect set forth in clause (d) above; (g) the receipt
by the Investors of a certificate, dated the Closing Date, of the Secretary or
Assistant Secretary of the Company certifying (i) the certificate of
incorporation and bylaws of the Company as in effect on the Closing Date, (ii)
all resolutions of the board of directors (and committees thereof) of the
Company relating to the Agreements and the transactions contemplated thereby and
(iii) the incumbency of all officers of the Company executing the Agreements and
any other agreement or document contemplated thereby.

 

In the event that the Closing does not occur on or before the Outside Date as a
result of the Company’s failure to satisfy any of the conditions set forth above
(and such condition has not been waived by the Investor), the Company shall
return any and all funds paid hereunder to the Investor no later than one
Business Day following the Outside Date and the Investors shall have no further
obligations hereunder.  For purposes of this Agreement, “Business Day” shall
mean any day other than a Saturday, Sunday or other day on which the New York
Stock Exchange or commercial banks located in Boston, Massachusetts are
permitted or required by law to close.

 

4.                                       Representations, Warranties and
Covenants of the Company.  Except as otherwise described in the Company’s SEC
Documents (as defined in Section 4.4), which qualify the

 

A-2

--------------------------------------------------------------------------------


 

following representations, warranties and covenants in their entirety, the
Company hereby represents and warrants to, and covenants with, the Investor, as
of the date hereof and as of the Closing Date, as follows:

 

4.1                                 Organization.  Each of the Company and its
Subsidiaries is duly organized and validly existing in good standing under the
laws of the jurisdiction of its organization.  Each of the Company and its
Subsidiaries (as defined in Rule 405 under the Securities Act of 1933, as
amended (the “Securities Act”)) has full power and authority to own, operate and
occupy its properties and to conduct its business as presently conducted and is
registered or qualified to do business and in good standing in each jurisdiction
in which it owns or leases property or transacts business and where the failure
to be so qualified would have a material adverse effect upon the financial
condition or business, operations or assets of the Company and its Subsidiaries,
considered as one enterprise (a “Material Adverse Effect”), and no proceeding
has been instituted in any such jurisdiction, revoking, limiting or curtailing,
or seeking to revoke, limit or curtail, such power and authority or
qualification.

 

4.2                                 Due Authorization.  The Company has all
requisite power and authority to execute, deliver and perform its obligations
under the Agreements, and the Agreements have been duly authorized and validly
executed and delivered by the Company and constitute legal, valid and binding
agreements of the Company enforceable against the Company in accordance with
their terms, except as rights to indemnity and contribution may be limited by
state or federal securities laws or the public policy underlying such laws,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

4.3                                 Non-Contravention.  The execution and
delivery of the Agreements by the Company, the issuance and sale of the
Securities to be sold by the Company under the Agreements, the fulfillment of
the terms of the Agreements on the part of the Company and the consummation of
the transactions contemplated thereby will not (A) conflict with or constitute a
violation of, or default (with or without the giving of notice or the passage of
time or both) under, (i) any material bond, debenture, note or other evidence of
indebtedness, or under any material lease, indenture, mortgage, deed of trust,
loan agreement, joint venture or other agreement or instrument to which the
Company or any Subsidiary is a party or by which it or any of its Subsidiaries
or their respective properties are bound, (ii) the charter, by-laws or other
organizational documents of the Company or any Subsidiary, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties, except where such conflict, violation
or default has been waived or would not have a Material Adverse Effect,
(B) result in the creation or imposition of any lien, encumbrance, claim,
security interest or restriction whatsoever upon any of the material properties
or assets of the Company or any Subsidiary or an acceleration of indebtedness
pursuant to any obligation, agreement or condition contained in any material
bond, debenture, note or any other evidence of indebtedness or any material
indenture, mortgage, deed of trust or any other agreement or instrument to which
the Company or any Subsidiary is a party or by which any of them is bound or to
which any of the

 

A-3

--------------------------------------------------------------------------------


 

property or assets of the Company or any Subsidiary is subject.  No consent,
approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, self-regulatory
organization, stock exchange or market, or other governmental body in the United
States is required for the execution and delivery of the Agreements and the
valid issuance and sale of the Securities to be sold pursuant to the Agreements,
other than such as have been made or obtained, and except for any securities
filings required to be made under federal or state securities laws.

 

4.4                                 Reporting Status.  The Company has filed in
a timely manner all documents that the Company was required to file under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), during the 12
months preceding the date of this Agreement.  The following documents complied
in all material respects with the U.S. Securities and Exchange Commission’s
(“SEC”) requirements as of their respective filing dates, and the information
contained therein as of the date thereof did not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein in light of the circumstances under
where they were made not misleading, except to the extent that information
contained in any such document has been revised or superseded by a later filed
SEC Document (as defined below):

 

(i)                         The Company’s Annual Report on Form 10-K for the
year ended December 31, 2003, including the exhibits thereto (the “Form 10-K”);

 

(ii)                      The Company’s Quarterly Reports on Form 10-Q for the
quarters ended March 31, 2004, June 30, 2004 and September 30, 2004;

 

(iii)                   The Company’s Current Reports on Form 8-K, dated June
29, 2004, September 22, 2004 (as amended by Amendment No. 1 on Form 8-K/A filed
with the SEC on October 13, 2004), October 1, 2004, October 21, 2004, November
8, 2004 and November 15, 2004;

 

(iv)                  The Company’s definitive proxy statement for the 2004
Annual Meeting of Stockholders; and

 

(v)                     The Company’s joint proxy statement/prospectus dated
February 17, 2004, filed pursuant to Rule 424(b) (the documents listed in
subparagraphs (i) through (v) are collectively referred to herein as the “SEC
Documents”)

 

The SEC Documents, when taken together as a whole, as of the date hereof, do not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein in
light of the circumstances under which they were made not misleading.

 

4.5                                 Capitalization.  As of the date hereof, the
authorized capital stock of the Company consists of 58,000,000 shares of Common
Stock, 2,000,000 shares of non-voting common stock, par value $.001 per share
(the “Non-Voting Common Stock”), and one million shares of preferred stock, par
value $.001 per share, of the Company (the “Preferred Stock”), of

 

A-4

--------------------------------------------------------------------------------


 

which 460,000 shares have been designated as Series A Preferred Stock.  As of
November 1, 2004, there were approximately (i) 31,132,084 shares of Common Stock
issued and outstanding, (ii) no shares of Non-Voting Common Stock issued and
outstanding, (iii) 460,000 shares of Series A Preferred Stock issued and
outstanding which are currently convertible into 4,600,000 shares of Common
Stock, (iv) 8,155,646 shares of Common Stock reserved for issuance under the
Company’s Stock Option and Stock Incentive and Employee Stock Purchase Plans,
including 5,530,539 shares issuable upon exercise of outstanding stock options
or restricted stock awards issued by the Company to current or former employees,
consultants and directors of the Company and its Subsidiaries and (v) 837,507
shares issuable upon exercise of warrants to acquire shares of Common Stock. 
All outstanding shares of Common Stock are duly authorized, validly issued,
fully paid and nonassessable, free from any liens or any other encumbrances
created by the Company with respect to the issuance and delivery thereof and not
subject to preemptive rights (except for such rights as have been waived in
connection with the Offering). There are no outstanding rights, options,
warrants, preemptive rights, rights of first refusal agreements, commitments or
similar rights for the purchase or acquisition from the Company of any
securities of the Company (except for such rights as have been waived in
connection with the Offering).  The Securities and the Warrant Shares have been
duly authorized, and when issued and paid for in accordance with the terms of
the Agreements or the Warrants, as the case may be, will be duly and validly
issued, fully paid and nonassessable, free and clear of all pledges, liens,
encumbrances and other restrictions (other than those arising under federal or
state securities laws).  No preemptive right, co-sale right, right of first
refusal or other similar right exists with respect to the Securities or the
Warrant Shares or the issuance and sale thereof (except for such rights as have
been waived in connection with the Offering).  No further approval or
authorization of any stockholder or the Board of Directors of the Company is
required for the issuance and sale of the Securities or the Warrant Shares.  No
holder of any of the securities of the Company or any of its Subsidiaries has
any rights (“demand,” “piggyback” or otherwise) to have such securities
registered by reason of the intention to file, filing or effectiveness of a
Registration Statement (as defined in Section 7.1 hereof), except pursuant to
those agreements set forth on Exhibit E attached hereto.

 

4.6                                 Legal Proceedings.  There is no material
legal or governmental proceeding pending or, to the knowledge of the Company,
threatened to which the Company or any Subsidiary or any officer or director of
the Company or any Subsidiary in their capacity as such officer or director is
or may be a party or of which the business or property of the Company or any
Subsidiary is subject.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body (including, without
limitation, the SEC) pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries wherein an
unfavorable decision, ruling or finding could materially adversely affect the
financial position of the Company or the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under the
Agreements.

 

4.7                                 No Violations.  Neither the Company nor any
Subsidiary is in violation of its charter, bylaws, or other organizational
document, or in violation of any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to the Company or any Subsidiary, including the rules, regulations
and policies of the SEC and the Food and Drug Administration of the U.S.
Department of Health

 

A-5

--------------------------------------------------------------------------------


 

and Human Services (the “FDA”) and which violation, individually or in the
aggregate with other violations, would be reasonably likely to have a Material
Adverse Effect, or is in default (and there exists no condition which, with or
without the passage of time or giving of notice or both, would constitute a
default) in any material respect in the performance of any bond, debenture, note
or any other evidence of indebtedness in any indenture, mortgage, deed of trust
or any other material agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary is bound or by
which the properties of the Company or any Subsidiary are bound, which would be
reasonably likely to have a Material Adverse Effect.

 

4.8                                 Governmental Permits, Etc.  (a) With the
exception of the matters which are dealt with separately in Sections 4.1, 4.4,
4.13 and 4.14 and except for matters which are not reasonably likely to have a
Material Adverse Effect, the Company and each Subsidiary possesses such permits,
licenses, approvals, consents and other authorizations (including, licenses,
pharmacy licenses, accreditation and other similar documentation or approvals of
any local health departments) (collectively, “Governmental Licenses”) issued by
the appropriate federal, state, local or foreign regulatory agencies or bodies,
including, without limitation, the Food and Drug Administration (“FDA”),
necessary to conduct its business in each respective jurisdiction; the Company
is in compliance with the terms and conditions of all such Governmental Licenses
and all applicable FDA statutes and regulations, except where the failure so to
comply would not, singly or in the aggregate, result in a Material Adverse
Effect; all of the Governmental Licenses are valid and in full force and effect,
except where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not  result in a
Material Adverse Effect; and the Company has not received any notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses which, singly or in the aggregate, would  result in a Material Adverse
Effect.

 

(b) To the knowledge of the Company, the clinical trials conducted by the
Company or in which the Company has participated were and, if still pending, are
being conducted in accordance with experimental protocols, procedures and
controls pursuant to accepted professional scientific standards.  The Company
has not received any notices or correspondence from the FDA or any other
governmental agency requiring the termination or suspension of any clinical
trials conducted by, or on behalf of, the Company or in which the Company has
participated.

 

4.9                                 Intellectual Property.

 

(a)                                  Except for matters which are not reasonably
likely to have a Material Adverse Effect, (i) each of the Company and the
Subsidiaries has ownership of, or a license or other legal right to use, all
patents, copyrights, trade secrets, trademarks, customer lists, designs,
manufacturing or other processes, computer software, systems, data compilation,
research results or other proprietary rights used in the business of the Company
(collectively, “Intellectual Property”) and (ii) all of the Intellectual
Property owned by the Company or by the Subsidiaries consisting of patents,
registered trademarks and registered copyrights have been duly registered in,
filed in or issued by the United States Patent and Trademark Office, the United
States Register of Copyrights or the corresponding offices of other
jurisdictions and have been

 

A-6

--------------------------------------------------------------------------------


 

maintained and renewed in accordance with all applicable provisions of law and
administrative regulations in the United States and/or such other jurisdictions.

 

(b)                                 Except for matters which are not reasonably
likely to have a Material Adverse Effect, all material licenses or other
material agreements under which (i) the Company or any Subsidiary employs rights
in Intellectual Property, or (ii) the Company or any Subsidiary has granted
rights to others in Intellectual Property owned or licensed by the Company or
any Subsidiary are in full force and effect, and there is no default by the
Company with respect thereto.

 

(c)                                  The Company believes that it has taken all
steps reasonably required in accordance with sound business practice and
business judgment to establish and preserve the ownership of all material
Intellectual Property owned by the Company or any Subsidiary.

 

(d)                                 Except for matters which are not reasonably
likely to have a Material Adverse Effect, to the knowledge of the Company, (i)
the present business, activities and products of the Company or any Subsidiary
do not infringe any intellectual property of any other person; (ii) neither the
Company nor any Subsidiary is making unauthorized use of any confidential
information or trade secrets of any person; and (iii) the activities of any of
the employees of the Company or any Subsidiary, acting on behalf of the Company
or such Subsidiary, do not violate any agreements or arrangements related to
confidential information or trade secrets of third parties.

 

No proceedings are pending, or to the knowledge of the Company, threatened,
which challenge the rights of the Company or any Subsidiary to the use of
Intellectual Property, except for matters which are not reasonably likely to
have a Material Adverse Effect.

 

4.10                           Environmental Matters.  The Company and its
Subsidiaries (i) are in compliance in all material respects with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received all material permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a Material Adverse Effect.

 

4.11                           Financial Statements.  The financial statements
of the Company and the related notes thereto included in the SEC Documents
present fairly in all material respects, in accordance with generally accepted
accounting principles, the financial position of the Company and its
Subsidiaries as of the dates indicated, and the results of its operations and
cash flows for the periods therein specified.  Such financial statements
(including the related notes) have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods therein specified, except that unaudited financial statement may not
contain all footnotes required by generally accepted accounting principles.

 

A-7

--------------------------------------------------------------------------------


 

4.12                           No Material Adverse Change.  Except as disclosed
in the SEC Documents or in any press releases issued by the Company at least one
(1) Business Day prior to the date of this Agreement, since September 30, 2004,
there has not been (i) any material adverse change in the financial condition or
earnings of the Company and its Subsidiaries, considered as one enterprise,
(ii) any uncured event, circumstance or change that is reasonably like to have a
Material Adverse Effect, (iii) any obligation, direct or contingent, that is
material to the Company and its Subsidiaries considered as one enterprise,
incurred by the Company, except obligations incurred in the ordinary course of
business, (iv) any dividend or distribution of any kind declared, paid or made
on the capital stock of the Company or any of its Subsidiaries, or (v) any loss
or damage (whether or not insured) to the physical property of the Company or
any of its Subsidiaries which has been sustained which has a Material Adverse
Effect.   Neither the Company nor any of its Subsidiaries has (i) sold,
assigned, transferred, abandoned, mortgaged, pledged or subjected to lien any of
its material properties, tangible or intangible, or rights under any material
contract, permit, license, franchise or other agreement or (ii) waived or
cancelled any material indebtedness or other obligations owed to the Company or
any such Subsidiary.

 

4.13                           NASDAQ Listing.  The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act and is listed on The
Nasdaq Stock Market, Inc. National Market (the “Nasdaq National Market”), and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
de-listing the Common Stock from the Nasdaq National Market, nor to the
Company’s knowledge is the National Association of Securities Dealers, Inc.
(“NASD”) currently contemplating terminating such listing; provided, however,
that the trading price of the Common Stock is not deemed to be an action of the
Company for purposes of this Section 4.13.  The Company and the Common Stock
meet the criteria for continued listing and trading on the Nasdaq National
Market.

 

4.14                           Listing of the Shares and Warrant Shares;
Reservation of Common Stock.  The Company shall comply with all requirements of
the NASD with respect to the issuance of the Shares and the listing thereof and
of the Warrant Shares on the Nasdaq National Market.  In furtherance thereof,
the Company shall use its best efforts to take such actions as may be necessary
and as soon as practicable and in no event later than 20 days after the Closing
Date to file with the Nasdaq National Market an application or other document
required by the Nasdaq National Market and pay all applicable fees for the
listing of the Shares and the Warrant Shares with the Nasdaq National Market
and, upon request, shall provide evidence of such filing to the Investors.  The
Company knows of no reason why the Shares and the Warrant Shares will not be
eligible for listing on the Nasdaq National Market.  The Company shall at all
times reserve and keep available out of its authorized but issued shares of
Common Stock, solely for the purpose of issuance upon the exercise of the
Warrants, such number of shares of Common Stock as shall from time to time be
sufficient to effect the full exercise of all outstanding Warrants.

 

4.15                           No Manipulation of Stock.  The Company has not
taken and will not, in violation of applicable law, take, any action designed to
or that might reasonably be expected to cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Shares or the Warrant Shares.

 

A-8

--------------------------------------------------------------------------------


 

4.16                           S-3 Status.  The Company currently meets the
requirements for filing Form S-3 for the registration of the resale of the
Shares and the Warrant Shares by the Investors and will use its best efforts to
maintain S-3 status with the SEC during the Registration Period (as defined in
Section 7.1(d)).

 

4.17                           Insurance.  The Company maintains and will
continue to maintain insurance against loss or damage by fire or other casualty
and such other insurance, including, but not limited to, product liability
insurance, in such amounts and covering such risks as is reasonably adequate
consistent with industry practice for the conduct of its business and the value
of its properties, all of which insurance is in full force and effect.

 

4.18                           Tax Matters.  The Company has filed all material
federal, state and local income and franchise and other tax returns required to
be filed and has paid or accrued all taxes due in accordance therewith, and no
tax deficiency has been determined adversely to the Company which has had (nor
does the Company have any knowledge of any tax deficiency which, if determined
adversely to the Company, might have) a Material Adverse Effect .

 

4.19                           Investment Company.  The Company is not an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of such terms under
the Investment Company Act of 1940 and the rules and regulations of the SEC
thereunder and will not be deemed an investment company upon the consummation of
the transactions contemplated by this Agreement.

 

4.20                           No Registration.  Assuming the accuracy of the
representations and warranties made by, and compliance with the covenants of,
the Investors in Section 5 hereof, no registration under the Securities Act is
required in connection with the (a) offer and sale of the Securities by the
Company to the Investors as contemplated by the Agreements or (b) issuance of
the Warrant Shares upon exercise of the Warrants by the Investors in accordance
with the terms thereof.

 

4.21                           Intentionally Omitted.

 

4.22                           Form D.  The Company agrees to file one or more
Forms D with respect to the Securities on a timely basis as required under
Regulation D under the Securities Act to claim the exemption provided by Rule
506 of Regulation D and to, upon request, provide a copy thereof to the
Investors and their counsel.

 

4.23                           Certain Future Financings and Related Actions.

 

(a)                                  The Company will not sell, offer to sell,
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Securities Act) that is or could be integrated with the sale of
the Securities in a manner that would require the registration of the Securities
under the Securities Act.

 

(b)                                 The Company shall not offer, sell, contract
to sell or issue (or engage any person to assist the Company in taking any such
action) any equity securities or

 

A-9

--------------------------------------------------------------------------------


 

securities convertible into, exchangeable for or otherwise entitling the holder
to acquire, any Common Stock at a price below the market price of the Common
Stock during the period from the date of this Agreement to the effective date of
the Registration Statement; provided, however, that nothing in this Section
4.23(b) shall prohibit the Company from issuing securities: (v) as compensation
to employees, directors, officers, advisors or consultants of the Company; (w)
upon exercise of conversion, exchange, purchase or similar rights issued,
granted or given by the Company and outstanding as of the date of this
Agreement; (x) pursuant to a public offering underwritten on a firm commitment
basis registered under the Securities Act; (y) for the purpose of funding the
acquisition of securities or assets of any entity in a single transaction or a
series of related transactions; or (z) pursuant to a strategic partnership or
alliance agreement, loan agreement, equipment lease or similar commercial
agreement (including licensing and similar arrangements).

 

4.24                           Use of Proceeds.  The Company will use the net
proceeds from the sale of the Securities for working capital and other general
corporate purposes, including repayment of debt.  On November 15, 2004, the
Company entered into an Agreement and Acknowledgement (the “RAM Agreement”) with
RAM Trading, Ltd. (“RAM”), pursuant to which RAM agreed to purchase and assume
(the “Purchase”), on or before November 24, 2004, all rights and obligations of
Comerica Bank under that certain Loan and Security Agreement by and between the
Company and Comerica Bank, dated as of September 30, 2003 and as amended,
restated, supplemented, assigned or otherwise modified from time to time, and
all documents related thereto (collectively, the “Loan Agreement”), subject to
the terms and conditions of the RAM Agreement.  Effective upon the date of the
Purchase, the Loan Agreement will be amended to provide, among other things,
that at any time, and from time to time, on or after January 15, 2005, the
Company will make a mandatory prepayment under the Loan Agreement to RAM in an
amount equal to:  (i) $1.0 million if the Company’s cash balance is greater than
$5.0 million at any such time; and (ii) $3.0 million if the Company’s cash
balance is greater than $9.0 million at any such time; provided, that, if the
Company’s cash balance is greater than $5.0 million but less than $9.0 million
at any such time, then the prepayment amount will be an amount between $1.0
million and $3.0 million to be determined in proportion to such cash balance.

 

5.                                       Representations, Warranties and
Covenants of the Investor.  The Investor hereby represents and warrants to, and
covenants with, the Company as follows:

 

5.1                                 (i) The Investor is an “accredited investor”
as defined in Regulation D under the Securities Act and the Investor has the
knowledge, sophistication and experience necessary to make, and is qualified to
make decisions with respect to, investments in securities presenting an
investment decision like that involved in the purchase of the Securities,
including investments in securities issued by the Company and investments in
comparable companies, and has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
Securities, including without limitation, the Confidential Private Placement
Memorandum dated November 18, 2004, and all exhibits attached thereto and
incorporated by reference therein (the “Memorandum”), including the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2003; (ii) the
Investor is acquiring the number of Shares and Warrants set forth on the cover
page hereto for its own account for investment only and with no present
intention of distributing any of such Securities in violation

 

A-10

--------------------------------------------------------------------------------


 

of the Securities Act nor has the Investor entered into any arrangement or
understanding with any other persons regarding the distribution of such
Securities; (iii) the Investor will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Securities except in
compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder; (iv) the Investor has
filled in all requested information on the cover page hereto and the Investor
Questionnaire for use, in part, in preparation of the Registration Statement and
the answers thereto are true and correct as of the date hereof and will be true
and correct as of the Closing Date; (v) the Investor will notify the Company
promptly of any change in any of such information until such time as the
Investor has sold all of its Shares or Warrant Shares or until the Company is no
longer required to keep the Registration Statement effective; and (vi) the
Investor has, in connection with its decision to purchase the number of Shares
and Warrants set forth on the cover page hereto, relied only upon the SEC
Documents, other publicly available information and the representations and
warranties of the Company contained herein.  The Investor understands that the
Securities and the Warrant Shares are “restricted securities” and that neither
its acquisition of the Securities or the Warrant Shares has been registered
under the Securities Act or registered or qualified under any state securities
laws in reliance on specific exemptions therefrom, which exemptions may depend
upon, among other things, the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements and covenants of
the Investor set forth in this Agreement and the bona fide nature of the
Investor’s investment intent as expressed herein.  No person (including the
Placement Agent) is authorized by the Company to provide any representation that
is inconsistent with or in addition to those contained herein or in the SEC
Disclosures, and the Investor acknowledges that it has not received  or relied
on any such representations.

 

5.2                                 The Investor acknowledges that the Company
has represented that no action has been or will be taken in any jurisdiction
outside the United States by the Company that would permit an offering of the
Securities, or possession or distribution of offering materials in connection
with the issue of the Securities, in any jurisdiction outside the United States
where action for that purpose is required.  If the Investor is located or
domiciled outside the United States it agrees to comply with all applicable laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Securities or has in its possession or distributes any
offering material, in all cases at its own expense.

 

5.3                                 The Investor hereby covenants with the
Company not to make any sale, transfer or other disposition of the Securities or
the Warrant Shares without complying with the provisions of this Agreement,
including Section 7.2 hereof, provided that the Company complies with its
obligations under Section 7.1, without effectively causing the prospectus
delivery requirement under the Securities Act to be satisfied, if applicable,
and the Investor acknowledges that the certificates evidencing the Shares and
any Warrant Shares will be imprinted with a legend that prohibits their transfer
except in accordance therewith.  The Investor acknowledges that there may
occasionally be times when the Company, based on the advice of its counsel,
determines that, subject to the limitations of Section 7.2, it must suspend the
use of the Prospectus forming a part of the Registration Statement until such
time as an amendment to the Registration Statement has been filed by the Company
and declared effective by the SEC or until the Company has amended or
supplemented such Prospectus.

 

A-11

--------------------------------------------------------------------------------


 

5.4                                 The Investor further represents and warrants
to, and covenants with, the Company that (i) the Investor has full right, power,
authority and capacity to enter into this Agreement and the Warrant and to
consummate the transactions contemplated hereby and thereby and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and the Warrant and (ii) this Agreement and the Warrant constitute the
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as the indemnification and contribution agreements
of the Investors herein may be legally unenforceable.

 

5.5                                 Investor will not, prior to the
effectiveness of the Registration Statement, directly or indirectly, sell, offer
to sell, solicit offers to buy, dispose of, loan, pledge or grant any right with
respect to (collectively, a “Disposition”), the Common Stock of the Company in
violation of the Securities Act.  The Investor has not, during the 15 days prior
to the date of this Agreement, directly or indirectly, traded in the Common
Stock or established any hedge or other position in the Common Stock that is
outstanding on the Closing Date and that is designed to or could reasonably be
expected to lead to or result in a Disposition by the Investor or any other
person or entity. For purposes of this Section 5.5, hedging or other position
would include without limitation effecting any short sale or having in effect
any short position (whether or not such sale or position is against the box and
regardless of when such position was entered into) or any purchase, sale or
grant of any right (including without limitation any put or call option) with
respect to the Common Stock of the Company or with respect to any security
(other than a broad-based market basket or index) that includes, relates to or
derives any significant part of its value from the Common Stock of the Company. 
The Investor acknowledges that the Warrant and the certificates representing the
Shares and the Warrant Shares shall bear a restrictive legend to the effect that
the such Securities or Warrant Shares, as the case may be, have not been
registered under the Securities Act of 1933, as amended and such Securities or
Warrant Shares, as the case may be, may not be sold or transferred in the
absence of an effective registration statement or pursuant to an available
exemption from registration.

 

5.6                                 The Investor understands that nothing in
this Agreement or any other materials presented to the Investor in connection
with the purchase and sale of the Securities constitutes legal, tax or
investment advice.  The Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Securities.

 

5.7                                 The Investor shall hold in strict confidence
all information concerning this Agreement and the Offering until the earlier of
such time as the Company has made a public announcement concerning this
Agreement or the Offering.

 

5.8                                 The Investor acknowledges that the Placement
Agent has acted solely as placement agent for the Company in connection with the
Offering, and that the Placement Agent

 

A-12

--------------------------------------------------------------------------------


 

has made no representation or warranty whatsoever with respect to the accuracy
or completeness of information, data or other related disclosure material that
has been provided to the Investor.  The Investor further acknowledges that in
making its decision to enter into this Agreement and purchase the Securities, it
has relied on its own examination of the Company and the terms of, and
consequences of holding, the Securities.  The Investor further acknowledges that
the provisions of this Section 5.8 are for the benefit of, and may be enforced
by, the Placement Agent.

 

5.9                                 The Investor acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any Other Investor, and that it is not acting in concert with any Other Investor
in making its purchase of the Securities hereunder.  The Investor and, to its
knowledge, the Company acknowledge that the Investors have not taken any actions
that would deem the Investors to be members of a “group” for purposes of Section
13(d) of the Exchange Act.

 

6.                                       Survival of Representations, Warranties
and Agreements.  Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Company and the Investor herein shall survive the execution of this Agreement,
the delivery to the Investor of the Securities being purchased and the payment
therefor for a period of two (2) years from the Closing Date.

 

7.                                       Registration of the Shares and the
Warrant Shares; Compliance with the Securities Act.

 

7.1                                 Registration Procedures and Expenses.  The
Company shall:

 

(a)                                  subject to receipt of necessary information
from the Investors, use its commercially reasonable best efforts to prepare and
file with the SEC, within 30 days after the Closing Date, a registration
statement (the “Registration Statement”) on Form S-3 to enable the resale of the
Registrable Shares (as defined below) by the Investors on a delayed or
continuous basis under Rule 415 of the Securities Act.  The Registration
Statement may include shares of common stock other than those held by the
Investor and the Other Investors, provided that the inclusion of those shares
would not affect the plan of distribution included in the Registration
Statement.  “Registrable Shares” means (a) all shares of Common Stock purchased
in the Offering, (b) all shares of Common Stock issuable upon exercise of the
Warrants, (c) Penalty Shares (as defined below), if any, and (d) any shares of
capital stock issued or issuable, from time to time, upon any reclassification,
share combination, share subdivision, stock split, share dividend, merger,
consolidation or similar transaction or event or otherwise as a distribution on,
in exchange for or with respect to any of the foregoing, in each case held at
the relevant time by an Investor;

 

(b)                                 use its commercially reasonable best
efforts, subject to receipt of necessary information from the Investors, to
cause the Registration Statement to become effective within 90 days after the
Closing Date;

 

A-13

--------------------------------------------------------------------------------


 

(c)                                  cause to be delivered to Legg Mason Wood
Walker, Inc. on behalf of the Investors, a confirmation as of the time the
Registration Statement becomes effective that the Registration Statement does
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading;

 

(d)                                 use its best efforts to prepare and file
with the SEC such amendments and supplements to the Registration Statement and
the Prospectus used in connection therewith and take all such other actions as
may be necessary to keep the Registration Statement current and effective for a
period (the “Registration Period”) not exceeding, with respect to each
Investor’s Registrable Shares, the earlier of (i) the second anniversary of the
Closing Date, (ii) the date on which the Investor may sell all Registrable
Shares then held by the Investor without restriction by the volume limitations
of Rule 144(e) of the Securities Act, and (iii) such time as all Registered
Shares (as hereinafter defined) held by such Investor have been sold (A)
pursuant to a registration statement, (B) to or through a broker or dealer or
underwriter in a public distribution or a public securities transaction, and/or
(C) in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(1) thereof so that all
transfer restrictions and restrictive legends with respect thereto, if any, are
removed upon the consummation of such sale;

 

(e)                                  promptly furnish to the Investor with
respect to the Registrable Shares registered under the Registration Statement
(the “Registered Shares”) such number of copies of the Registration Statement,
Prospectuses and Preliminary Prospectuses in conformity with the requirements of
the Securities Act and such other documents as the Investor may reasonably
request, in order to facilitate the public sale or other disposition of all or
any of the Registered Shares by the Investor;

 

(f)                                    promptly take such action as may be
necessary to qualify, or obtain, an exemption for the Registered Shares under
such of the state securities laws of United States jurisdictions as shall be
necessary to qualify, or obtain an exemption for, the sale of the Registered
Shares in states specified in writing by the Investor;  provided, however, that
the Company shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented;

 

(g)                                 bear all expenses in connection with the
procedures in paragraph (a) through (f) of this Section 7.1 and the registration
of the Registrable Shares pursuant to the Registration Statement, regardless of
whether a Registration Statement becomes effective, including without
limitation: (i) all registration and filing fees and expenses (including filings
made with the NASD); (ii) fees and expenses of compliance with federal
securities and state “blue sky” or securities laws; (iii) expenses of printing
(including printing certificates for the Registered Securities and
Prospectuses), transfer agent, messenger and delivery services and telephone;
(iv) all application and filing fees in connection with listing the Registered
Securities on a national securities exchange or automated quotation system
pursuant to the requirements hereof; and (v) all fees and disbursements of
counsel of the Company and independent certified public accountants of the
Company; provided, however, that each Investor shall be responsible

 

A-14

--------------------------------------------------------------------------------


 

for paying the underwriting commissions or brokerage fees, and taxes of any kind
(including, without limitation, transfer taxes) applicable to any disposition,
sale or transfer of such Investor’s Registered Securities and any fees and
expenses of counsel or other advisors to the Investor or Other Investors.  The
Company shall, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit, rating agency fees
and the fees and expenses of any person, including special experts, retained by
the Company;

 

(h)                                 advise the Investors, within two business
days by e-mail, fax or other type of communication, and, if requested by such
person, confirm such advice in writing: (i) after it shall receive notice or
obtain knowledge of the issuance of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
or threat of any proceeding for that purpose, or any other order issued by any
state securities commission or other regulatory authority suspending the
qualification or exemption from qualification of such Registered Securities
under state securities or “blue sky” laws; and it will promptly use its best
efforts to prevent the issuance of any stop order or other order or to obtain
its withdrawal at the earliest possible moment if such stop order or other order
should be issued; (ii) when the Prospectus or any Prospectus Supplement or
post-effective amendment has been filed, and, with respect to the Registration
Statement or any post-effective amendment thereto, when the same has become
effective; and (iii) after the Company shall receive notice or obtain knowledge
of the existence of any fact or the happening of any event that makes any
statement of a material fact made in the Registration Statement, the Prospectus,
any amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading;

 

(i)                                     otherwise use its  best efforts to
comply with all applicable rules and regulations of the SEC which could affect
the sale of the Registrable Shares;

 

(j)                                     use its best efforts to cause all
Registered Shares to be listed on each securities exchange or market, if any, on
which equity securities issued by the Company are then listed;

 

(k)                                  use its best efforts to take all other
steps necessary to effect the registration of the Registrable Shares
contemplated hereby and to enable the Investors to sell the Shares and the
Warrant Shares under Rule 144; and

 

(l)                                     The Company further agrees that, in the
event that the Registration Statement has not (i) been filed with the SEC within
30 days after the Closing Date or (ii) been declared effective by the SEC within
90 days after the Closing Date (each such event referred to in clauses (i) and
(ii), a “Registration Default”), for all or part of each 30-day period (a
“Penalty Period”) during which the Registration Default remains uncured, the
Company shall issue or pay, as applicable, to each Investor 1% for each Penalty
Period of the aggregate purchase price paid by the Investor for its Securities,
payable in validly issued, fully paid and nonassessable shares of Common Stock
(valued at the average of the closing price of the Common Stock for the three
trading days ending on the last trading day of such Penalty Period) (the
“Penalty Shares”) or cash, or a combination thereof, at the option of the
Company; provided, however, that the

 

A-15

--------------------------------------------------------------------------------


 

maximum aggregate payment of cash, or issuance of Penalty Shares to each
Investor, as the case may be, in respect of a Registration Default shall not
exceed 5% of the aggregate purchase price paid by such Investor for its
Securities and provided further, that if the issuance of Penalty Shares by the
Company would result in the Company being required under NASDAQ rules or other
applicable rules to obtain the approval of the Company’s stockholders, then the
Company shall pay cash rather than issue such Penalty Shares to the extent
needed to avoid such stockholder approval.  The Company shall deliver said
shares or cash payment to the Investor by the fifth business day after the end
of each such Penalty Period.  Notwithstanding anything to the contrary in
Section 7.3 or any other provision of this Agreement, the issuance of the
Penalty Shares or cash as provided in this Section 7.1(m) shall be the
Investor’s sole and exclusive remedy in the event of any Registration Default;
provided, however, that if the foregoing remedy is deemed unenforceable by a
court of competent jurisdiction then the Investor shall have all other remedies
available at law or in equity.

 

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 7.1 that the Investor shall furnish to the
Company such information regarding itself, the Shares or Warrant Shares to be
sold by Investor, and the intended method of disposition of such securities as
shall be required to effect the registration of the Shares and/or the Warrant
Shares.

 

7.2                                 Transfer of Registered Shares; Suspension.

 

(a)                                  The Investor agrees that it will not effect
any Disposition of the Shares, the Warrants or any Registered Shares that would
constitute a sale within the meaning of the Securities Act except as
contemplated in the Registration Statement referred to in Section 7.1 and as
described below or otherwise in accordance with the Securities Act, and that it
will promptly notify the Company of any changes in the information set forth in
the Registration Statement regarding the Investor or its plan of distribution.

 

(b)                                 Except in the event that paragraph (c) below
applies, the Company shall (i) if deemed necessary by the Company,  prepare and
file from time to time with the SEC a post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or a supplement
or amendment to any document incorporated therein by reference or file any other
required document so that such Registration Statement will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
so that, as thereafter delivered to purchasers of the Registered Shares being
sold thereunder, such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; (ii) upon request, provide the Investor
copies of any documents filed pursuant to Section 7.2(b)(i); and (iii) inform
each Investor that the Company has complied with its obligations in
Section 7.2(b)(i) (or that, if the Company has filed a post-effective amendment
to the Registration Statement which has not yet been declared effective, the
Company will notify the Investor to that effect, will use its best efforts to
secure the effectiveness of such post-effective amendment as promptly as
possible and will promptly notify the Investor pursuant to
Section 7.2(b)(i) hereof when the amendment has become effective).

 

A-16

--------------------------------------------------------------------------------


 

(c)                                  Subject to paragraph (d) below, in the
event (i) of any request by the SEC or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to a Registration Statement or related Prospectus or
for additional information; (ii) of the issuance by the SEC or any other federal
or state governmental authority of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose; (iii) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registered Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) of any event or
circumstance which necessitates the making of any changes in the Registration
Statement or Prospectus, or any document incorporated or deemed to be
incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company shall deliver a certificate in
writing to the Investor (the “Suspension Notice”) to the effect of the foregoing
and, upon receipt of such Suspension Notice, the Investor will refrain from
selling any Registered Shares pursuant to the Registration Statement (a
“Suspension”) until the Investor’s receipt of copies of a supplemented or
amended Prospectus prepared and filed by the Company, or until it is advised in
writing by the Company that the current Prospectus may be used, and has received
copies of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in any such Prospectus.  In the event of any
Suspension, the Company will use its best efforts to cause the use of the
Prospectus so suspended to be resumed as soon as reasonably practicable after
the delivery of a Suspension Notice to the Investor.  In addition to and without
limiting any other remedies (including, without limitation, at law or at equity)
available to the Investor, the Investor shall be entitled to specific
performance in the event that the Company fails to comply with the provisions of
this Section 7.2(c).

 

(d)                                 Notwithstanding the foregoing paragraphs of
this Section 7.2, the Investor shall not be prohibited from selling Registered
Shares under the Registration Statement as a result of Suspensions on more than
two occasions (for two separate suspension events) of not more than 20 days each
in any twelve month period.

 

(e)                                  Provided that a Suspension is not then in
effect, the Investor may sell Registered Shares under the Registration
Statement, provided that it arranges for delivery of a current Prospectus to the
transferee of such Registered Shares.  Upon receipt of a request therefor, the
Company has agreed to provide, at its own expense, an adequate number of current
Prospectuses (including documents incorporated by reference therein) to the
Investor and to supply copies to any other parties requiring such Prospectuses.

 

(f)                                    In the event of a sale of Registered
Shares by the Investor under the Registration Statement, the Investor must also
deliver to the Company’s transfer agent, with a copy to the Company, a
Certificate of Subsequent Sale substantially in the form attached hereto as
Exhibit F, so that the Registered Shares may be properly transferred.

 

A-17

--------------------------------------------------------------------------------


 

7.3                                 Indemnification.  For the purpose of this
Section 7.3:

 

(i)                                     the term “Selling Stockholder” shall
include the Investor and any affiliate of such Investor;

 

(ii)                                  the term “Registration Statement” shall
include any final Prospectus, exhibit, supplement or amendment included in or
relating to the Registration Statement referred to in Section 7.1; and

 

(iii)                               the term “untrue statement” shall include
any untrue statement or alleged untrue statement, or any omission or alleged
omission to state in the Registration Statement or Prospectus a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

(a)                                  The Company agrees to indemnify and hold
harmless each Selling Stockholder from and against any losses, claims, damages,
liabilities or expenses to which such Selling Stockholder may become subject
(under the Securities Act or otherwise) insofar as such losses, claims, damages,
liabilities or expenses (or actions or proceedings in respect thereof) arise out
of, or are based upon (i) any untrue statement of a material fact contained in
the Registration Statement or Prospectus, (ii) any failure by the Company to
fulfill any undertaking included in the Registration Statement, or (iii) any
breach of any representation, warranty or covenant made by the Company in this
Agreement, and the Company will promptly reimburse such Selling Stockholder for
any reasonable legal or other expenses incurred in investigating, defending or
preparing to defend, settling, compromising or paying any such action,
proceeding or claim, provided, however, that the Company shall not be liable in
any such case to the extent that such loss, claim, damage, liability or expense
arises solely out of, or is based solely upon, an untrue statement made in such
Registration Statement in reliance upon and in conformity with written
information furnished to the Company by such Selling Stockholder specifically
for use in preparation of the Registration Statement or the failure of such
Selling Stockholder to comply with its covenants and agreements contained in
Sections 5.3 or 7.2 hereof respecting sale of the the Registered Shares or any
statement or omission in any Prospectus that is corrected in any subsequent
Prospectus that was delivered to the Investor at least three business days prior
to the pertinent sale or sales by the Investor.  Notwithstanding the foregoing,
the Company shall not be liable to any Selling Stockholder for any consequential
damages, including lost profits, solely with respect to losses, claims, damages,
liabilities or expenses to which such Selling Stockholder may become subject
arising out of, or based upon, any breach of any representation, warranty or
covenant made by the Company in this Agreement.

 

(b)                                 The Investor agrees (severally and not
jointly with any other Investor) to indemnify and hold harmless the Company (and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act, each officer of the Company who signs the Registration
Statement and each director of the Company) from and against any losses, claims,
damages, liabilities or expenses to which the Company (or any such officer,
director or controlling person) may become subject (under the Securities Act or
otherwise), insofar as such losses, claims, damages, liabilities or expenses (or
actions or

 

A-18

--------------------------------------------------------------------------------


 

proceedings in respect thereof) arise solely out of, or are based solely upon,
(i) any failure to comply with the covenants and agreements contained in
Section 5.3 or 7.2 hereof respecting sale of the Registered Shares, or (ii) any
untrue statement of a material fact contained in the Registration Statement if
such untrue statement was made in reliance upon and in conformity with written
information furnished by the Investor specifically for use in preparation of the
Registration Statement (provided, however, that no Investor shall be liable in
any such case for any untrue statement in any Registration Statement or
Prospectus if such statement has been corrected in writing by such Investor and
delivered to the Company at least three business days prior to the pertinent
sale or sales by the Investor), and the Investor will reimburse the Company (or
such officer, director or controlling person), as the case may be, for any legal
or other expenses reasonably incurred in investigating, defending or preparing
to defend, settling, compromising or paying any such action, proceeding or
claim.  Notwithstanding the foregoing, (x) the Investor’s aggregate liability
pursuant to this subsection (b) and subsection (d) shall be limited to the net
amount received by the Investor from the sale of the Registered Shares and (y)
the Investor shall not be liable to the Company for any consequential damages,
including lost profits, solely with respect to losses, claims, damages,
liabilities or expenses to which the Company (or any officer, director or
controlling person as set forth above) may become subject (under the Securities
Act or otherwise), arising out of, or based upon, any failure to comply with the
covenants and agreements contained in Section 5.3 or 7.2 hereof respecting sale
of the Registered Shares.

 

(c)                                  Promptly after receipt by any indemnified
person of a notice of a claim or the beginning of any action in respect of which
indemnity is to be sought against an indemnifying person pursuant to this
Section 7.3, such indemnified person shall notify the indemnifying person in
writing of such claim or of the commencement of such action, but the omission to
so notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 7.3 (except to the extent
that such omission materially and adversely affects the indemnifying party’s
ability to defend such action) or from any liability otherwise than under this
Section 7.3.  Subject to the provisions hereinafter stated, in case any such
action shall be brought against an indemnified person, the indemnifying person
shall be entitled to participate therein, and, to the extent that it shall elect
by written notice delivered to the indemnified party promptly after receiving
the aforesaid notice from such indemnified party, shall be entitled to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
person.  After notice from the indemnifying person to such indemnified person of
its election to assume the defense thereof, such indemnifying person shall not
be liable to such indemnified person for any legal expenses subsequently
incurred by such indemnified person in connection with the defense thereof,
provided further, however, that if there exists or shall exist a conflict of
interest that would make it inappropriate, in the opinion of counsel to the
indemnified person, for the same counsel to represent both the indemnified
person and such indemnifying person or any affiliate or associate thereof, the
indemnified person shall be entitled to retain its own counsel at the expense of
such indemnifying person; provided, however, that no indemnifying person shall
be responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties.  In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided that such consent shall not be unreasonably
withheld.  No indemnifying person shall,

 

A-19

--------------------------------------------------------------------------------


 

without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could have been a party and indemnification could have
been sought hereunder by such indemnified person, unless such settlement
includes an unconditional release of such indemnified person from all liability
on claims that are the subject matter of such proceeding.

 

(d)                                 If the indemnification provided for in this
Section 7.3 is unavailable to or insufficient to hold harmless an indemnified
party under subsection (a) or (b) above in respect of any losses, claims,
damages, liabilities or expenses (or actions or proceedings in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Company on the
one hand and the Investor on the other in connection with the statements or
omissions or other matters which resulted in such losses, claims, damages,
liabilities or expenses (or actions in respect thereof), as well as any other
relevant equitable considerations.  The relative fault shall be determined by
reference to, among other things, in the case of an untrue statement, whether
the untrue statement relates to information supplied by the Company on the one
hand or an Investor on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement.  The Company and the Investors agree that it would not be just and
equitable if contribution pursuant to this subsection (d) were determined by pro
rata allocation (even if the Investors were treated as one entity for such
purpose) or by any other method of allocation which does not take into account
the equitable considerations referred to above in this subsection (d).  The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
subsection (d), no Investor shall be required to contribute any amount in excess
of the net amount received by the Investor from the sale of the Registered
Shares.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  The Investors’
obligations in this subsection to contribute are several in proportion to their
sales of Registered Shares to which such loss relates and not joint.

 

(e)                                  The parties to this Agreement hereby
acknowledge that they are sophisticated business persons who were represented by
counsel during the negotiations regarding the provisions hereof including,
without limitation, the provisions of this Section 7.3, and are fully informed
regarding said provisions.

 

7.4                                 Information Available.  So long as the
Registration Statement is effective covering the resale of the Registered Shares
owned by the Investor, the Company will furnish (or, to the extent such
information is available electronically through the Company’s filings with the
SEC, the Company will make available) to the Investor:

 

(a)                                  as soon as practicable after it is
available, one copy of (i) its Annual Report to Shareholders (which Annual
Report shall contain financial statements audited

 

A-20

--------------------------------------------------------------------------------


 

in accordance with generally accepted accounting principles by a national firm
of certified public accountants) and (ii) if not included in substance in the
Annual Report to Shareholders, its Annual Report on Form 10-K (the foregoing, in
each case, excluding exhibits);

 

(b)                                 upon the reasonable request of the Investor,
all exhibits excluded by the parenthetical to subparagraph (a)(ii) of this
Section 7.4 as filed with the SEC and all other information that is made
available to shareholders; and

 

(c)                                  upon the reasonable request of the
Investor, an adequate number of copies of the Prospectuses to supply to any
other party requiring such Prospectuses; and the Company, upon the reasonable
request of the Investor, will meet with the Investor or a representative thereof
at the Company’s headquarters during the Company’s normal business hours to
discuss all information relevant for disclosure in the Registration Statement
covering the Registered Shares and will otherwise reasonably cooperate with the
Investor conducting an investigation for the purpose of reducing or eliminating
the Investor’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters; provided,
that the Company shall not be required to disclose any confidential information
to or meet at its headquarters with the Investor until and unless the Investor
shall have entered into a confidentiality agreement in form and substance
reasonably satisfactory to the Company with the Company with respect thereto.

 

7.5                                 Termination of Conditions and Obligations. 
The conditions precedent imposed by Section 5 or this Section 7 upon
Dispositions of the Registrable Shares by the Investor shall cease and terminate
as to any particular number of the Registrable Shares and the restrictive legend
shall be removed when such Registrable Shares shall have been effectively
registered under the Securities Act and sold or otherwise disposed of in
accordance with the intended method of disposition set forth in the Registration
Statement covering such Registrable Shares or at such time as an opinion of
counsel reasonably satisfactory to the Company shall have been rendered to the
effect that such conditions are not necessary in order to comply with the
Securities Act (provided that such opinion shall not be required if the Company
shall be furnished with written documentation reasonably satisfactory to it that
such Registrable Shares are being transferred in a customary transaction exempt
from registration under Rule 144 under the Securities Act).

 

8.                                       Notices.  All notices, requests,
consents and other communications hereunder shall be in writing, shall be mailed
(A) if within domestic United States by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
by facsimile, or (B) if delivered from outside the United States, by
International Federal Express or facsimile, and shall be deemed given (i) if
delivered by first-class registered or certified mail domestic, three business
days after so mailed, (ii) if delivered by nationally recognized overnight
carrier, one business day after so mailed, (iii) if delivered by International
Federal Express, two business days after so mailed, and (iv) if delivered by
facsimile, upon electric confirmation of receipt and shall be delivered as
addressed as follows:

 

A-21

--------------------------------------------------------------------------------


 

(a)                                  if to the Company, to:

 

Genaissance Pharmaceuticals, Inc.

Five Science Park

New Haven, Connecticut 06511

Attention:  Chief Financial Officer

 

with a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attention:  Steven D. Singer, Esq.

 

(b)                                 if to the Investor, at its address on the
cover page hereto, or at such other address or addresses as may have been
furnished to the Company in writing, with a copy to:

 

9.                                       Changes.  This Agreement may not be
modified or amended except pursuant to an instrument in writing signed by the
Company and the Investor.

 

10.                                 Headings.  The headings of the various
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed to be part of this Agreement.

 

11.                                 Severability.  In case any provision
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

 

12.                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York, without giving effect to the principles of conflicts of law.

 

13.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements relating
to such subject matter are expressly cancelled.

 

14.                                 Finders Fees.  Except for commissions
payable to Legg Mason Wood Walker, Incorporated by the Company, neither the
Company nor the Investor nor any affiliate thereof has

 

A-22

--------------------------------------------------------------------------------


 

incurred any obligation which will result in the obligation of the other party
to pay any finder’s fee or commission in connection with this transaction.

 

15.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
instrument, and shall become effective when one or more counterparts have been
signed by each party hereto and delivered to the other parties.

 

16.                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the Company and the Investors, including without limitation and
without the need for an express assignment, affiliates of the Investors.  With
respect to transfers that are not made pursuant to the Registration Statement,
the rights and obligations of an Investor under this Agreement shall be
automatically assigned by such Investor to any transferee of all or any portion
of such Investor’s Registrable Shares who is a Permitted Transferee (as defined
below); provided, however, that within two business days prior to the transfer,
(i) the Company is provided notice of the transfer including the name and
address of the transferee and the number of Registrable Shares transferred; and
(ii) that such transferee agrees in writing to be bound by the terms of this
Agreement.  (For purposes of this “Agreement, a “Permitted Transferee” shall
mean any Person who (a) is an “accredited investor,” as that term is defined in
Rule 501(a) of Regulation D under the Securities Act and (b) is a transferee of
at least 20,000 Registrable Shares as permitted under the securities laws of the
United States).  Upon any transfer permitted by this Section 16, the Company
shall be obligated to such transferee to perform all of its covenants under this
Agreement applicable to a holder of Registrable Shares as if such transferee
were an Investor.

 

17.                                 Expenses.  Each of the Company and the
Investors shall bear its own expenses in connection with the preparation and
negotiation of the Agreement.

 

A-23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or registered or qualified under any
state securities laws.  The securities may not be sold, transferred, pledged or
hypothecated unless such sale, transfer, pledge or hypothecation is in
accordance with such Act and applicable state securities laws.

 

WARRANT NO.      

 

to Purchase Common Stock of

 

GENAISSANCE PHARMACEUTICALS, INC.

 

THIS WARRANT IS TO CERTIFY THAT                                 , a
                       corporation (the “Holder”), is entitled to purchase from
Genaissance Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
                  shares of Common Stock of the Company (the “Common Stock”) for
the Exercise Price described herein upon the terms and conditions set forth
herein.  This warrant is being issued by the Company in connection with the
closing of a sale to the Holder of                      shares of Common Stock
and is one of a series of common stock purchase warrants (collectively, the
“November 2004 Warrants”) issued in connection with the sale by the Company of
up to approximately $6.0 million worth of Common Stock.

 

Section 1.  Certain Definitions.

 

(a)                                  Unless otherwise stated in this Warrant,
capitalized terms used but not defined herein shall have the meanings set forth
in that certain Securities Purchase Agreement, dated as of the date hereof,
between the Company and the Holder.

 

(b)                                 As used in this Warrant, capitalized terms
used herein shall have the following meanings:

 

“Expiration Date” shall mean November 19, 2009.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Warrant” shall mean this Warrant and any warrant(s) issued in substitution for
this Warrant.

 

“Warrantholder” shall mean the Holder, as the initial holder of this Warrant,
and any Affiliate of the Holder to whom this Warrant has been transferred in
accordance with Section 10 hereof.

 

Section 2.  Warrant Shares; Exercise Price.

 

(a)                                  This Warrant may be exercised in accordance
with Section 3 for up to                shares of Common Stock (such shares, as
may be adjusted from time to time pursuant to Section 4, are referred to herein
as the “Warrant Shares”).

 

--------------------------------------------------------------------------------


 

(b)                                 The exercise price for each Warrant Share is
$1.69 (such price, as may be adjusted from time to time pursuant to Section 4,
is referred to herein as the “Exercise Price”).

 

Section 3.  Exercise of Warrant.

 

(a)(i)                       Subject to Sections 3(b) and clause 3(a)(ii) below,
the Warrantholder may exercise this Warrant, in whole or in part, at any time
beginning on the date hereof until and including the Expiration Date; provided,
however, that the minimum number of Warrants Shares subject to any exercise
notice shall be 25,000.  In the event this Warrant is exercised in part, the
Company, at its expense, will cause to be issued in the name of, and delivered
to, the Holder a new warrant or warrants (dated the date hereof) of like tenor,
calling in the aggregate on the face or faces thereof for the number of Warrant
Shares equal (without giving effect to any adjustment therein) to the number of
such shares called for on the face of this Warrant minus the number of Warrant
Shares for which this Warrant was so exercised.

 

(a)(ii)                    Notwithstanding the foregoing, if at any time after
one year from the date of the issuance of this Warrant, and only after such
time, a registration statement on Form S-3 to enable the resale of all of the
Warrant Shares has not been declared effective by the Securities and Exchange
Commission, the Holder may, at its option, elect to exchange this Warrant, in
whole but not in part (a “Warrant Exchange”), into the number of Warrant Shares
determined in accordance with this Section 3(a)(ii) by presentation and
surrender of this Warrant to the Company at its principal office, accompanied by
a notice (a “Notice of Exchange”) stating that this Warrant is being exchanged
and the number of shares of Common Stock to be exchanged.  In connection with
any Warrant Exchange, this Warrant shall represent the right to acquire the
number of shares of Common Stock (rounded to the nearest whole number) equal to
(i) the total number of Warrant Shares (the “Total Number”), less (ii) the
number of shares equal to the quotient obtained by dividing (A) the product of
the Total Number and the then applicable Exercise Price by (B) the then fair
market value (determined as set forth below) per share of Common Stock.  For
purposes of this Section 3(a)(ii), the “fair market value” per share of Common
Stock as of any date shall be the closing sale prices of the Common Stock, as
reported on the securities exchange which is the principal market for the Common
Stock on the trading day immediately preceding the date the Notice of Exchange
is received by the Company.  If the Common Stock is not publicly traded, the
“fair market value” per share of Common Stock shall be an amount determined by
the Company’s Board of Directors upon request of the Holder.

 

(b)                                 Except as provided in Section 3(a)(ii)
above, the Warrantholder shall exercise this Warrant by delivering to the
Company at the address set forth on the signature page hereto (i) the Exercise
Notice set out at the end of this Warrant, (ii) this Warrant and (iii) a cash
payment equal to the aggregate Exercise Price payable in respect of the number
of Warrant Shares purchased upon such exercise, by wire transfer to an account
of the Company designated in writing by the Company to the Warrantholder.

 

(c)                                  Upon exercise of this Warrant and delivery
of the Exercise Notice with proper payment (or upon a valid Warrant Exchange
pursuant to Section 3(a)(ii) above) relating thereto, the Company shall issue
and deliver as soon as practicable (and in any case within four

 

2

--------------------------------------------------------------------------------


 

(4) Business Days thereafter) to the Warrantholder a stock certificate or
certificates, duly executed by the Company, representing the Warrant Shares.

 

(d)                                 The stock certificate or certificates for
the Warrant Shares to be delivered in accordance with this Section 3 shall be
registered in the name of the Warrantholder or such other Person as shall be
designated in the Exercise Notice.  Such certificate or certificates shall be
deemed to have been issued and the Warrantholder or any other Person so
designated to be named therein shall be deemed to have become the holder of
record of such shares, including to the extent permitted by law the right to
vote such shares or to consent or to receive notice as stockholders, as of the
time said notice is delivered to the Company as aforesaid.

 

(e)                                  The Company shall pay all expenses payable
in connection with the preparation, issue and delivery of stock certificates
under this Section 3, including any transfer taxes resulting from the exercise
of this Warrant by the Holder and the issuance of the Warrant Shares to the
Holder hereunder.

 

(f)                                    Upon the exercise of this Warrant in
accordance with the terms hereof, the Warrant Shares shall be validly issued,
fully paid and non-assessable, and free from all liens, other than liens created
by the Warrantholder.

 

Section 4.  Adjustment of Exercise Price and Warrant Shares.

 

(a)                                  If, at any time prior to the Expiration
Date, the number of outstanding shares of Common Stock is (i) increased by a
stock dividend payable in shares of Common Stock or by a subdivision or split-up
of shares of Common Stock or (ii) decreased by a combination of shares of Common
Stock, then, following the record date fixed for the determination of holders of
Common Stock entitled to receive the benefits of such stock dividend,
subdivision, split-up, or combination, the Exercise Price shall be adjusted to a
new amount equal to the product of (I) the Exercise Price in effect on such
record date and (II) the quotient obtained by dividing (x) the number of shares
of Common Stock outstanding on such record date (without giving effect to the
event referred to in the foregoing clause (i) or (ii)), by (y) the number of
shares of Common Stock which would be outstanding immediately after the event
referred to in the foregoing clause (i) or (ii), if such event had occurred
immediately following such record date.

 

(b)                                 Upon each adjustment of the Exercise Price
as provided in Section 4(a), the Warrantholder shall thereafter be entitled to
purchase, at the Exercise Price resulting from such adjustment, the number of
shares of Common Stock equal to the product of (i) the number of shares of
Common Stock that the Warrantholder was entitled to purchase prior to such
adjustment and (ii) the quotient obtained by dividing (x) the Exercise Price
existing prior to such adjustment by (y) the new Exercise Price resulting from
such adjustment.

 

Section 5.  Reclassification, Etc.  In case of any reclassification or change of
the outstanding shares of Common Stock (other than as a result of a subdivision,
combination or stock dividend), or in case of any consolidation of the Company
with, or merger of the Company into, another corporation or other business
organization (other than a consolidation or merger in which the Company is the
continuing corporation and which does not result in any

 

3

--------------------------------------------------------------------------------


 

reclassification or material change of the outstanding shares of Common Stock)
at any time prior to the Expiration Date, then, as a condition of such
reclassification, reorganization, change, consolidation or merger, lawful
provision shall be made, and duly executed documents evidencing the same from
the Company or its successor shall be delivered to the Warrantholder, so that
the Warrantholder shall have the right prior to the Expiration Date to purchase,
at a price not to exceed the aggregate Exercise Price, the kind and amount of
shares of stock and other securities and property receivable upon such
reclassification, reorganization, change, consolidation or merger by a holder of
the number of shares of Common Stock purchasable by the Warrantholder
immediately prior to such reclassification, reorganization, change,
consolidation or merger, and in any such case appropriate provisions shall be
made with respect to the rights and interests of the Warrantholder to the end
that the provisions hereof shall thereafter be applicable in relation to any
shares of stock and other securities and property thereafter deliverable upon
exercise hereof.

 

Section 6.  Reservation and Authorization of Common Stock.  The Company shall at
all times reserve and keep available for issuance such number of its authorized
but unissued shares of Common Stock as will be sufficient to permit the exercise
of this Warrant.

 

Section 7.  Stock Books.  The Company will not at any time, except upon
dissolution, liquidation or winding up or in accordance with Section 5, close
its stock books so as to result in preventing or delaying the exercise of this
Warrant during normal business hours.

 

Section 8.  Limitation of Liability.  No provisions hereof, in the absence of
affirmative action by the Warrantholder to purchase the Warrant Shares
hereunder, shall give rise to any liability of the Warrantholder to pay the
Exercise Price or as a stockholder of the Company (whether such liability is
asserted by the Company or creditors of the Company).

 

Section 9  Legend. Each stock certificate representing Warrant Shares shall bear
a legend substantially in the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER APPLICABLE STATE
SECURITIES LAWS, AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT OR IN A TRANSACTION
WHICH QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE ACT, THE RULES AND
REGULATIONS PROMULGATED THEREUNDER AND THE SECURITIES LAW OF ANY APPLICABLE
STATE.”

 

Section 10.  Transfer.  Subject to compliance with the Securities Act and the
applicable rules and regulations promulgated thereunder, the Holder may transfer
this Warrant, in whole but not in part, to any of its affiliates without the
consent of the Company.  Any such transfer shall be made at the office or agency
of the Company at which this Warrant is exercisable, by the registered holder
hereof in person or by its duly authorized attorney, upon surrender of this
Warrant together with the assignment hereof properly endorsed, and promptly
thereafter a new warrant shall be issued and delivered by the Company,
registered in the name of

 

4

--------------------------------------------------------------------------------


 

the assignee.  Until registration of transfer hereof on the books of the
Company, the Company may treat the Holder as the owner hereof for all purposes.

 

Section 11.  Loss, Destruction, Etc. of Warrant.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company will make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new warrant of
like tenor and representing the right to purchase the Warrant Shares.

 

Section 12.  Amendments.  The terms of this Warrant may be amended, and the
observance of any term herein may be waived (either generally or in a particular
instance and either retroactively or prospectively), upon written consent of the
Company and the holders of at least 50% of the shares of Common Stock issued or
issuable upon exercise of the November 2004 Warrants then outstanding; provided,
however, that any such amendment or waiver will apply to all November 2004
Warrants then outstanding; and provided further that the number of Warrant
Shares subject to this Warrant and the Exercise Price of this Warrant may not be
amended, and the right to exercise this Warrant may not be waived, without the
written consent of the holder of this Warrant (it being agreed that an event
occurring under any of the provisions of Section 4 or Section 5 of this Warrant
shall not be considered an amendment of the number of Warrant Shares or the
Exercise Price).

 

Section 13.  Notices.  All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (a) when
delivered personally, (b) if transmitted by facsimile when confirmation of
transmission is received, (c) if sent by registered or certified mail, postage
prepaid, return receipt requested, three Business Days after mailing or (d) if
sent by reputable overnight courier service, one Business Day after delivery to
such service; and shall be addressed as follows:

 

If to the Company, to:

 

with a copy to:

 

 

 

Genaissance Pharmaceuticals, Inc.
Five Science Park
New Haven, Connecticut 06511
Attention: Chief Financial Officer
Facsimile: (203) 786-3567

 

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Attention: Steven D. Singer, Esq.
Facsimile: (617) 526-5000

 

 

 

If to the Holder, to:

 

with a copy to:

 

 

 

 

 

 

Attention:

 

Attention:

Facsimile:

 

Facsimile:

 

5

--------------------------------------------------------------------------------


 

Section 14.  Successors and Assigns.  This Warrant shall bind and inure to the
benefit of and be enforceable by the parties hereto and their respective
permitted successors and assigns.

 

Section 15.  Governing Law.  This Warrant and the obligations arising hereunder
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York (other than its conflicts of law provisions).

 

Section 16.  No Stockholder Rights With Respect to Warrant Shares.  Until the
Warrant Shares subject to this Warrant are issued to the Warrantholder upon
exercise of this Warrant, the Warrantholder shall have no right to vote the
Warrant Shares in connection with any matters to which holders of Common Stock
are entitled to vote and shall have no rights as a stockholder of the Company
with respect to the Warrant Shares.

 

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a duly
authorized officer as of November 19, 2004.

 

 

GENAISSANCE PHARMACEUTICALS,
INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

 

 

Five Science Park

 

New Haven, Connecticut 06511

 

Attention: Chief Financial Officer

 

Fax: (203) 786-3567

 

[Holders’ agreement and acknowledgement follows]

 

 

Signature Page to Warrant

 

--------------------------------------------------------------------------------


 

AGREED AND ACKNOWLEDGED

AS OF NOVEMBER 19, 2004:

 

Number of Warrant Shares:

 

Exercise Price Per Warrant Share:

 

HOLDER:

 

 

 

 

 

, a

 

 

 

 

(jurisdiction)

 

(type of entity)

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Holder’s Agreement and Acknowledgement

 

--------------------------------------------------------------------------------


 

EXERCISE NOTICE

 

(to be executed only upon exercise of Warrant)

 

To:                              Genaissance Pharmaceuticals, Inc.

Five Science Park
New Haven, Connecticut 06511
Attention:  Chief Financial Officer

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably elects to purchase                         of the Warrant
Shares covered by such Warrant and herewith makes payment of the aggregate
Exercise Price payable in respect of the number of Warrant Shares purchased upon
such exercise, as provided for in such Warrant.

 

The Warrant Shares shall be registered in the name of the following Person:

 

                                                        .

 

Dated:

 

 

Name:

 

 

 

 

 

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENAISSANCE PHARMACEUTICALS, INC.

 

SECURITIES CERTIFICATE QUESTIONNAIRE

 

Pursuant to Section 2 of the Agreement, please provide us with the following
information:

 

1.

The exact name in which your Shares and Warrants are to be registered (this is
the name that will appear on your stock certificate(s) and warrant(s)). You may
use a nominee name if appropriate:

 

 

 

 

 

 

2.

If a nominee name is listed in response to item 1 above, the relationship
between the Investor and such nominee:

 

 

 

 

 

 

3.

The mailing address of the registered holder listed in response to item 1 above:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

GENAISSANCE PHARMACEUTICALS, INC.

 

INVESTOR QUESTIONNAIRE

 

(All information will be treated confidentially, except as otherwise noted)

 

To: Genaissance Pharmaceuticals, Inc.,

 

The undersigned hereby acknowledges the following:

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of (i) shares of the
common stock, par value $.001 per share (the “Shares”), and (ii) related common
stock purchase warrants (the “Warrants” and, together with the Shares, the
“Securities”) of Genaissance Pharmaceuticals, Inc. (the “Company”).  The
Securities are being offered and sold by the Company without registration under
the Securities Act of 1933, as amended (the “Securities Act”), and the
securities laws of certain states, in reliance on the exemptions contained in
Section 4 of the Securities Act and on Regulation D promulgated thereunder and
in reliance on similar exemptions under applicable state laws.  In order to
comply with applicable law, including the USA PATRIOT Act, the Company must
determine that a potential investor meets certain suitability requirements
before offering or selling Securities to such investor.  The purpose of this
Questionnaire is to assure the Company that each investor will meet the
applicable suitability requirements.  The information supplied by the
undersigned will be used in determining whether the undersigned meets such
criteria, and reliance upon the private offering exemption from registration is
based in part on the information herein supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  The undersigned’s answers will be kept strictly
confidential.  However, by signing this Questionnaire the undersigned will be
authorizing the Company to provide a completed copy of this Questionnaire to
such parties as the Company deems appropriate in order to ensure that the offer
and sale of the Securities will not result in a violation of the Securities Act,
the securities laws of any state or the USA PATRIOT Act, and that the
undersigned otherwise satisfies the suitability standards applicable to
purchasers of the Securities.  All potential investors must answer all
applicable questions and complete, date and sign this Questionnaire.  The
undersigned shall print or type its responses and attach additional sheets of
paper if necessary to complete its answers to any item.

 

A.                                    BACKGROUND INFORMATION

 

Name:

 

 

Business Address:

 

 

(Number and Street)

 

(City)

(State)

(Zip Code)

 

Telephone Number: (       )

 

 

Residence Address:

 

 

(Number and Street)

 

(City)

(State)

(Zip Code)

 

Telephone Number: (       )

 

 

If an individual:

 

Age:

 

 

Citizenship:

 

 

Where registered to vote:

 

 

If a corporation, partnership, limited liability company, trust or other entity:

 

Type of entity:

 

 

--------------------------------------------------------------------------------


 

State of formation:

 

 

Date of formation:

 

 

Social Security or Taxpayer Identification No.

 

 

Send all correspondence to (check one):          Residence Address

 

 

Business Address

 

B.                                    STATUS AS ACCREDITED INVESTOR

 

The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Securities Act, because at the time of the sale of the
Securities the undersigned falls within one or more of the following categories
(Please initial one or more, as applicable):

 

(1)                                  a bank as defined in Section 3(a)(2) of the
Securities Act, or a savings and loan association or other institution as
defined in Section 3(a)(5)(A) of the Securities Act whether acting in its
individual or fiduciary capacity; a broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; an insurance company as
defined in Section 2(13) of the Securities Act; an investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in Section 2(a)(48) of that act; a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958; a plan established and maintained
by a state, its political subdivisions, or any agency or instrumentality of a
state or its political subdivisions for the benefit of its employees, if such
plan has total assets in excess of $5,000,000; an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974 if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with the
investment decisions made solely by persons that are accredited investors;(1)

 

(2)                                  a private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940;

 

(3)                                  an organization described in Section
501(c)(3) of the Internal Revenue Code of 1986, corporation, Massachusetts or
similar business trust, or partnership, not formed for the specific purpose of
acquiring the Shares offered, with total assets in excess of $5,000,000;

 

(4)                                  a natural person whose individual net
worth, or joint net worth with that person’s spouse, at the time of such
person’s purchase of the Securities exceeds $1,000,000;

 

(5)                                  a natural person who had an individual
income in excess of $200,000 in each of the two most recent years or joint
income with that person’s spouse in excess of $300,000 in each of those years
and has a reasonable expectation of reaching the same income level in the
current year;

 

(6)                                  a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Securities
offered, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of Regulation D; and

 

(7)                                  an entity in which all of the equity owners
are accredited investors (as defined above).

 

--------------------------------------------------------------------------------

(1)          As used in this Questionnaire, the term “net worth” means the
excess of total assets over total liabilities.  In computing net worth for the
purpose of subsection (4), the principal residence of the investor must be
valued at cost, including cost of improvements, or at recently appraised value
by a professional appraiser.  In determining income, the investor should add to
the investor’s adjusted gross income any amounts attributable to tax exempt
income received, losses claimed as a limited partner in any limited partnership,
deductions claimed for depreciation, contributions to an IRA or KEOGH retirement
plan, alimony payments, and any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income.

 

2

--------------------------------------------------------------------------------


 

C.                                    REPRESENTATIONS

 

The undersigned hereby represents and warrants to the Company as follows:

 

1.                                      Any purchase of the Securities would be
solely for the account of the undersigned and not for the account of any other
person or with a view to any resale, fractionalization, division, or
distribution thereof.

 

2.                                      The information contained herein is
complete and accurate and may be relied upon by the Company, and the undersigned
will notify the Company immediately of any material change in any of such
information occurring prior to the closing, if any, with respect to the purchase
of Securities by the undersigned or any co-purchaser.

 

3.                                      There are no suits, pending litigation,
or claims against the undersigned that could materially affect the net worth of
the undersigned as reported in this Questionnaire.

 

4.                                      The undersigned acknowledges that there
may occasionally be times when the Company, based on the advice of its counsel,
determines that it must suspend the use of the Prospectus forming a part of the
Registration Statement (as such terms are defined in the Securities Purchase
Agreement to which this Questionnaire is attached) until such time as an
amendment to the Registration Statement has been filed by the Company and
declared effective by the Securities and Exchange Commission or until the
Company has amended or supplemented such Prospectus.  The undersigned is aware
that, in such event, the Securities will not be subject to ready liquidation,
and that any Securities purchased by the undersigned would have to be held
during such suspension.  The overall commitment of the undersigned to
investments which are not readily marketable is not excessive in view of the
undersigned’s net worth and financial circumstances, and any purchase of the
Securities will not cause such commitment to become excessive.  The undersigned
is able to bear the economic risk of an investment in the Securities.

 

5.                                      The undersigned has carefully considered
the potential risks relating to the Company and a purchase of the Securities and
fully understands that the Securities are speculative investments which involve
a high degree of risk of loss of the undersigned’s entire investment.  Among
others, the undersigned has carefully considered each of the risks described in
the Company’s Annual Report on Form 10-K for the year ended December 31, 2003.

 

6.                                      The following is a list of all states
and other jurisdictions in which blue sky or similar clearance will be required
in connection with the undersigned’s purchase of the Securities:

 

The undersigned agrees to notify the Company in writing of any additional states
or other jurisdictions in which blue sky or similar clearance will be required
in connection with the undersigned’s purchase of the Securities.

 

7.                                      For purposes of the following
representations, the term “Restricted Person” shall mean (a) any national of or
entity operating in or organized under the laws of Cuba, Iran, Syria, Sudan, or
other countries that may, from time to time, become subject to comprehensive
U.S. foreign assets control regulations that prohibit or require prior U.S.
government licensing for investments in U.S. entities; (b) any Specially
Designated National or Blocked Person as may be published from time to time by
the U.S. Department of the Treasury Office of Foreign Assets Control; and (c)
any person or entity designated by the U.S. Department of the Treasury as a
financial institution of primary money laundering concern.

 

(a)                                  The undersigned represents and warrants
that (1) neither it nor any of its officers, partners, shareholders, owners,
members, employees, or agents are Restricted Persons, or controlled by, owned
by, or otherwise acting on behalf of, any Restricted Person, or otherwise
prohibited from engaging in financial transactions with U.S. persons; (2) the
funds to be used by the undersigned in purchasing the Shares are lawfully
derived, held, and invested in accordance with applicable laws and regulations,
including without limitation the Bank Secrecy Act, Money Laundering Control Act
of 1986, and the International Money Laundering and Anti-Terrorist Financing Act
of 2001.

 

(b)                                 The undersigned represents, warrants, and
covenants that it (1) has and shall implement and/or maintain all required
anti-money laundering safeguards, including without limitation an anti-money
laundering

 

3

--------------------------------------------------------------------------------


 

compliance program consistent with applicable regulations as may promulgated
from time to time by the U.S. Department of the Treasury; (2) is and shall
remain in compliance with all applicable foreign assets control regulations as
may be promulgated from time to time by the U.S. Department of the Treasury; (3)
has disclosed or will promptly disclose to Company any transaction, acquisition
of any interest, or exchange of any property involving the undersigned and any
Restricted Person; and (4) is and shall remain in compliance with applicable
money laundering laws and regulation, including without limitation those listed
in paragraph (a)(2) above.

 

(c)                                  The undersigned covenants that it shall
report to the Company within twenty-four hours if the undersigned, or any of its
officers, partners, shareholders, owners, members, employees, or agents are
designated as Restricted Persons or otherwise become prohibited from acquiring
and/or holding a financial interest in a U.S. person or entity.

 

(d)                                 The undersigned shall provide additional
information and/or assurances as Company may reasonably request for purposes of
compliance with applicable laws concerning anti-money laundering laws and
similar activities.  Any breach of these representations, warranties, or
covenants shall constitute a default under the Securities purchase agreement
between the undersigned and the Company, entitling the Company to block the
purchase of the Securities by the undersigned and/or redeem the Securities
previously sold to the undersigned or exercise such other remedies as may be
prescribed such agreement.

 

(e)                                  The Company may, subject to applicable
securities laws, disclose information about the undersigned or any of its
officers, partners, shareholders, owners, members, employees, or agents to
appropriate governmental or self-regulatory bodies if the Company reasonably
determines, in its sole discretion, that such disclosure is required by law or
would otherwise serve the best interests of the Company.

 

(f)                                    The undersigned shall indemnify and hold
harmless the Company, it officers, directors, shareholders, successors, and
assigns from any liability arising from relating to the undersigned’s breach of
any representation, warranty, or covenant set forth in this paragraph 7.

 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this 18th
day of November, 2004, and declares under oath that it is truthful and correct.

 

 

Print Name:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

(required for any purchaser that is a corporation, partnership, trust or other
entity)

 

4

--------------------------------------------------------------------------------


 

[g139471kaimage002.jpg]

 

EXHIBIT D

60 STATE STREET

 

BOSTON, MA 02109

 

+1 617 526 6000

 

+1 617 526 5000 fax

 

wilmerhale.com

 

 

November 19, 2004

 

Legg Mason Wood Walker, Incorporated

Investors Named on Schedule A attached hereto

 

Re:                               Genaissance Pharmaceuticals, Inc.

 

Ladies and Gentlemen:

 

This opinion is being furnished pursuant to Section 3 of Annex I to the
Securities Purchase Agreements, dated as of November 18, 2004 (collectively, the
“Agreements” and individually, an “Agreement”), by and between Genaissance
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the person
identified in each Agreement as the “Investor,” each of whom is named on
Schedule A attached hereto (collectively, the “Investors” and individually, an
“Investor”).  Capitalized terms used herein and not otherwise defined shall have
the respective meanings ascribed to them in the Agreement.

 

We have acted as counsel to the Company in connection with the preparation,
execution and delivery of the Agreements.  As such counsel, we have examined and
are familiar with and have relied upon the following documents:

 

1.                                       the Certificate of Incorporation and
By-laws, each as amended to date, of the Company;

 

2.                                       a Certificate of the Secretary of State
of the State of Delaware, dated November    , 2004, attesting to the continued
legal existence and corporate good standing of the Company in Delaware (the
“Domestic Certificate”);

 

3.                                       a Certificate of the Secretary of State
of the State of Connecticut, dated November    , 2004, attesting to the
authority of the Company to transact business in Connecticut (the “Connecticut
Certificate”);

 

4.                                       a Certificate of the Secretary of State
of the State of Florida, dated November    , 2004, attesting to the authority of
the Company to transact business in Florida (the “Florida Certificate”);

 

BALTIMORE                      
BERLIN     BOSTON                                   
BRUSSELS                                   
LONDON                                            MUNICH

NEWYORK                                 NORTHERN VIRGINIA                  
OXFORD                                            
PRINCETON                           WALTHAM                           WASHINGTON

 

--------------------------------------------------------------------------------


 

Legg Mason Wood Walker, Incorporated

Investors Named on Schedule A attached hereto

November 19, 2004

Page 2

 

5.                                       a Certificate of the Secretary of State
of the State of North Carolina, dated November    , 2004, attesting to the
authority of the Company to transact business in North Carolina (the “North
Carolina Certificate” and, collectively with the Connecticut Certificate and the
Florida Certificate, the “Foreign Qualification Certificates”);

 

6.                                       the Agreements and the Warrants;

 

7.                                       an officers’ certificate from the
Company, dated as of the date hereof (the “Officers’ Certificate”), attesting to
the business of the Company, the accuracy of the statements set forth in the
Chief Executive Officer’s Certificate delivered pursuant to Section 3 of Annex I
of the Agreements and the full payment for the Securities, and as to certain
other matters;

 

8.                                       a Secretary’s Certificate from the
Company, dated as of the date hereof (the “Secretary’s Certificate”), attesting
to the Company’s charter and by-laws, resolutions adopted by the Board of
Directors (and the pricing committee thereof) of the Company and the incumbency
of certain officers of the Company; and

 

9.                                       such other records of meetings,
documents, instruments and certificates (including but not limited to
certificates of public officials and officers of the Company) as we have
considered necessary for purposes of this opinion.

 

In our examination of the documents described above, we have assumed the
genuineness of all signatures, the legal capacity of all individual signatories,
the completeness of all corporate and stock records provided to us, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as copies, and the
authenticity of the originals of such latter documents.

 

In rendering this opinion, we have relied, as to all questions of fact material
to this opinion, upon certificates of public officials and officers of the
Company and upon the representations and warranties made by the Investors and
the Company in the Agreements.  We have not attempted to verify independently
such facts.  We have not conducted a search of any electronic databases or the
dockets of any court, administrative or regulatory body, agency or other filing
office in any jurisdiction.

 

For purposes of this opinion, we have assumed that each Agreement has been duly
authorized, executed and delivered by each Investor, and that each Investor has
all requisite power and authority to effect the transactions contemplated by the
respective Agreements.  We have also assumed that each Agreement is the valid
and binding obligation of each Investor and is enforceable against such Investor
in accordance with its terms.  We do not render any opinion as to the
application of any federal or state law or regulation to the power, authority or
competence of any party to the Agreement other than the Company.

 

For purposes of this opinion we have assumed that the Board of Directors of the
Company has complied with its fiduciary duties in connection with the
transactions contemplated

 

2

--------------------------------------------------------------------------------


 

Legg Mason Wood Walker, Incorporated

Investors Named on Schedule A attached hereto

November 19, 2004

Page 3

 

by the Agreement.  We have also assumed for purposes of Section 144 of the
Delaware General Corporation Law, that the Agreement and Warrant are fair as to
the Company as of the time they were authorized, approved or ratified by the
Board of Directors of the Company, a committee thereof or the shareholders of
the Company.

 

Our opinions set forth below are qualified to the extent that they may be
subject to or affected by (i) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws relating to or affecting the
rights of creditors generally, (ii) statutory or decisional law concerning
recourse by creditors to security in the absence of notice or hearing, (iii)
duties and standards imposed on creditors and parties to contracts, including,
without limitation, requirements of good faith, reasonableness and fair dealing,
and (iv) general equitable principles.  We express no opinion as to the
availability of any equitable or specific remedy upon any breach of any of the
agreements as to which we are opining herein, or any of the agreements,
documents or obligations referred to therein, or to the successful assertion of
any equitable defenses, inasmuch as the availability of such remedies or the
success of any equitable defense may be subject to the discretion of a court. 
We are expressing no opinion herein as to the enforceability of Section 7.3 of
the Agreements.

 

We also express no opinion herein as to any provision of any agreement (a) which
may be deemed to or construed to waive any right of the Company, (b) to the
effect that rights and remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to or with any other right or remedy
and does not preclude recourse to one or more other rights or remedies, (c)
relating to the effect of invalidity or unenforceability of any provision of the
Agreements on the validity or enforceability of any other provision thereof, (d)
requiring the payment of penalties, consequential damages or liquidated damages,
(e) which is in violation of public policy, including, without limitation, any
provision relating to indemnification and contribution with respect to
securities law matters, (f) purporting to indemnify any person against his, her
or its own negligence or intentional misconduct, (g) which provides that the
terms of the Agreements may not be waived or modified except in writing or (h)
relating to choice of law or consent to jurisdiction.

 

Our opinions expressed in paragraph 1 below, insofar as they relate to the due
organization, valid existence, due qualification, authority to transact business
and/or good standing of the Company, are based solely on the Domestic
Certificate and the Foreign Qualification Certificates and are limited
accordingly, and, as to such matters, our opinions are rendered as of the
respective dates of such certificates.  We express no opinion as to the tax good
standing of the Company in any jurisdiction.

 

For purposes of our opinions in paragraphs 4, 5 and 6 below, we have relied upon
representations made by the Investors in Section 5 of the Agreements (including
the investor questionnaires attached as Exhibit C to Annex I thereto) and have
assumed (without any independent investigation) the accuracy of such
representations and responses.  For purposes of our opinions in paragraphs 4, 5
and 6 below, we have also assumed that in connection with the offer and sale of
securities to the Investors, neither the Company nor any person acting on its

 

3

--------------------------------------------------------------------------------


 

Legg Mason Wood Walker, Incorporated

Investors Named on Schedule A attached hereto

November 19, 2004

Page 4

 

behalf has engaged in any form of “general solicitation or general advertising”
within the meaning contemplated by Rule 502 (c) of Regulation D.

 

Our opinion in paragraph 7 below is based in part on the Officers’ Certificate
and is rendered as of the date of such certificate.

 

We are opining herein solely as to the state laws of the State of New York, the
Delaware General Corporation Law statute and the federal laws of the United
States of America.  To the extent that any other laws govern any of the matters
as to which we express an opinion herein, we have assumed for purposes of this
opinion, with your permission and without independent investigation, that such
laws are identical to the state laws of the State of New York, and we express no
opinion as to whether such assumption is reasonable or correct.  We also express
no opinion herein with respect to the securities or Blue Sky laws of any state
or other jurisdiction of the United States or of any foreign jurisdiction.  In
addition, we express no opinion and make no statement herein with respect to the
antifraud laws of any jurisdiction.

 

For purposes of our opinions rendered below, we have assumed that the facts and
law governing the future performance by the Company of its obligations under
each Agreement will be identical to the facts and law governing its performance
on the date of this opinion.

 

Based upon and subject to the foregoing, we are of the opinion that:

 

1.                                       The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to conduct its
business as it is, based upon the Officers’ Certificate, currently conducted, to
enter into and perform its obligations under each Agreement and each Warrant,
and to carry out the transactions contemplated by each Agreement and each
Warrant.  The Company is duly authorized to do business in the States of
Connecticut, Florida and North Carolina.

 

2.                                 The Securities and the Warrant Shares have
been duly authorized by all necessary corporate action on the part of the
Company; and the Shares, when issued, sold and delivered against payment
therefor in accordance with the provisions of the Agreements, and the Warrant
Shares, when issued and paid for in accordance with the terms of the Warrants,
will be duly and validly issued, fully paid and non-assessable; the issuance of
the Shares and the Warrant Shares will not be subject to any preemptive rights
under the Delaware General Corporation Law statute or the Certificate of
Incorporation, or, to our knowledge, similar contractual rights pursuant to any
agreement to which the Company is a party and which has been filed by the
Company with the SEC as an exhibit to the SEC Documents (except for such
preemptive or contractual rights as have been waived).

 

3.                                       The execution and delivery by the
Company of the Agreements and the

 

4

--------------------------------------------------------------------------------


 

Legg Mason Wood Walker, Incorporated

Investors Named on Schedule A attached hereto

November 19, 2004

Page 5

 

Warrants, and the consummation by the Company of the transactions contemplated
thereby, have been duly authorized by all necessary corporate action on the part
of the Company, and the Agreements and the Warrants have been duly executed and
delivered by the Company.  Each of the Agreements and each of the Warrants
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with their respective terms.

 

4.                                       The execution and delivery by the
Company of the Agreements and the Warrants, and the consummation by the Company
of the transactions contemplated thereby, do not (a) violate the provisions of
any U.S. federal or New York state law, rule or regulation applicable to the
Company or the Delaware General Corporation Law Statute; (b) violate the
provisions of the Company’s Certificate of Incorporation or By-laws, each as
amended to date; (c) violate any judgment, decree, order or award of any court,
governmental body or arbitrator specifically naming the Company of which we are
aware; or (d) with or without notice and/or the passage of time, conflict with
or result in the breach or termination of any term or provision of, or
constitute a default under, or cause any acceleration under, or cause the
creation of any lien, charge or encumbrance upon the properties or assets of the
Company pursuant to, any agreement to which the Company is a party and which has
been filed by the Company with the SEC as an exhibit to the SEC Documents
(except for the registration rights provisions of those agreements set forth in
Schedule B-1 attached hereto and the preemptive rights provisions of that
agreement set forth in Schedule B-2 attached hereto).

 

5.                                       Except for the filing of one or more
Forms D with the Securities and Exchange Commission under Regulation D under the
Securities Act of 1933, as amended, no filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any United
States federal or New York state governmental authority or agency is necessary
for the issuance, sale and delivery of the Securities by the Company to the
Investors pursuant to the Agreements.

 

6.                                       The offer, issuance and sale of the
Securities pursuant to the Agreements are exempt from registration under the
Securities Act of 1933, as amended.

 

7.                                       To our knowledge, there is no action,
proceeding or litigation pending or threatened against the Company before any
court, governmental or administrative agency or body.

 

This opinion is provided to the Investors as a legal opinion only and not as a

 

5

--------------------------------------------------------------------------------


 

Legg Mason Wood Walker, Incorporated

Investors Named on Schedule A attached hereto

November 19, 2004

Page 6

 

guaranty or warranty of the matters discussed herein.  This opinion is based
upon currently existing statutes, rules, regulations and judicial decisions and
is rendered as of the date hereof, and we disclaim any obligation to advise you
of any change in any of the foregoing sources of law or subsequent developments
in law or changes in facts or circumstances which might affect any matters or
opinions set forth herein.

 

This opinion is rendered only to the Investors and is solely for the benefit of
the Investors in connection with the transactions contemplated by the
Agreements.  This opinion may not be relied upon by the Investors for any other
purpose, nor may this opinion be provided to, quoted to or relied upon by any
other person or entity for any purpose without our prior written consent.

 

Very truly yours,

 

 

 

WILMER CUTLER PICKERING

 

HALE AND DORR LLP

 

 

 

 

 

By:

 

 

 

Steven D. Singer, a Partner

 

 

6

--------------------------------------------------------------------------------


 

Schedule A

 

Bristol Investment Fund, Ltd.

 

Orion Biomedical Fund, L.P.

 

Orion Biomedical Offshore Fund, L.P.

 

Portside Growth and Opportunity Fund

 

Capital Ventures International

 

Prescott Group Aggressive Small Cap Master Fund

 

TCMP(3) Partners

 

Catalytix, LDC

 

Catalytix, LDC Life Science Hedge

 

Merifin Capital N.V.

 

Sunrise Equity Partners, L.P.

 

MPB Limited Partnership

 

Victor Marshall

 

Richard L.E. Morgan

 

Amphion Capital Partners LLC 401K dated 11/1/03 FBO: Jonathan Gold TTEE

 

Emerald Investment Partners, L.P.

 

Robert Mosberg

 

Iroquois Capital L.P.

 

--------------------------------------------------------------------------------


 

Schedule B-1

 

Warrant Agreement, dated as of March 8, 2000, by and between the Company and
Legg Mason Wood Walker, Incorporated.

 

Warrant Agreement, dated as of April 30, 1999, by and between the Company and
TBCC Funding Trust II.

 

Warrant Agreement, dated as of May 15, 2003, by and between the Company and Legg
Mason, Inc.

 

Warrant Agreement, dated as of May 15, 2003, by and between the Company and
Joseph Klein III.

 

Second Amended and Restated Registration Rights Agreement, dated as of March 10,
2000, by and among the Company and the investors party thereto.

 

Amended and Restated Registration Rights Agreement, dated as of March 10, 2000,
by and among the Company and the investors party thereto.

 

Registration Rights Agreement, dated as of March 10, 2000, by and among the
Company and the investors party thereto.

 

License, Development and Cooperation Agreement by and between the Company and
Merck KgaA dated September 22, 2004.

 

Connecticut Innovations, Incorporated has registration rights with respect to
specified capital stock of the Company pursuant to a Purchase Agreement dated as
of March 10, 1994, Financing Agreements dated as of November 16, 1994 and
September 10, 1996 and a letter agreement dated February 17, 2000.

 

--------------------------------------------------------------------------------


 

Schedule B-2

 

Series A Preferred Stock Purchase Agreement by and between the Company and RAM
Trading, Ltd. dated October 29, 2003.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Warrant Agreement, dated as of March 8, 2000, by and between the Company and
Legg Mason Wood Walker, Incorporated.

 

Warrant Agreement, dated as of April 30, 1999, by and between the Company and
TBCC Funding Trust II.

 

Warrant Agreement, dated as of May 15, 2003, by and between the Company and Legg
Mason, Inc.

 

Warrant Agreement, dated as of May 15, 2003, by and between the Company and
Joseph Klein III.

 

Second Amended and Restated Registration Rights Agreement, dated as of March 10,
2000, by and among the Company and the investors party thereto.

 

Amended and Restated Registration Rights Agreement, dated as of March 10, 2000,
by and among the Company and the investors party thereto.

 

Registration Rights Agreement, dated as of March 10, 2000, by and among the
Company and the investors party thereto.

 

Series A Preferred Stock Purchase Agreement by and between the Company and RAM
Trading, Ltd. dated October 29, 2003.

 

License, Development and Cooperation Agreement by and between the Company and
Merck KgaA dated September 22, 2004.

 

Connecticut Innovations, Incorporated has registration rights with respect to
specified capital stock of the Company pursuant to a Purchase Agreement dated as
of March 10, 1994, Financing Agreements dated as of November 16, 1994 and
September 10, 1996 and a letter agreement dated February 17, 2000.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

GENAISSANCE PHARMACEUTICALS, INC.

 

CERTIFICATE OF SUBSEQUENT SALE

 

American Stock Transfer and Trust Company

59 Maiden Lane

New York, NY  10038

 

Re:                               Sale of Shares of Common Stock of Genaissance
Pharmaceuticals, Inc. (the “Company”) pursuant to the Company’s Registration
Statement on Form S-3 dated                     (the “Registration Statement”)

 

Ladies and Gentlemen:

 

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Registration Statement, that the undersigned has sold the shares pursuant to the
Registration Statement and in a manner described under the caption “Plan of
Distribution” in the Registration Statement and that such sale complies with all
applicable securities laws, including, without limitation, the Registration
Statement delivery requirements of the Securities Act of 1933, as amended.

 

Selling Stockholder (the beneficial owner):

 

 

Record Holder (e.g., if held in name of nominee):

 

 

Restricted Stock Certificate No.(s):

 

 

Number of Shares Sold:

 

 

Date of Sale:

 

 

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND.  Further, you should place a
stop transfer on your records with regard to such certificate.

 

 

Very truly yours,

 

 

Dated:

 

 

Investor:

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

cc:                                 Ben D. Kaplan

 

--------------------------------------------------------------------------------